487 F.2d 338
Mickey and Nell SWINBURN, Plaintiffs-Appellants,v.FIRST FEDERAL SAVINGS AND LOAN OF LUBBOCK, TEXAS, and BobZirby, Lubbock, Texas, Defendants-Appellees.
No. 73-2635.
United States Court of Appeals,Fifth Circuit.
Nov. 23, 1973.

Mickey Swinburn, pro se.
Bill D. Tucker, Lubbock, Tex., for defendants-appellees.
Before WISDOM, AINSWORTH and CLARK, Circuit Judges.
PER CURIAM:


1
The appeal is ordered dismissed for want of prosecution for appellant's failure to file a brief within the time fixed by the rules.  Rule 9(b).  See Tidwell v. Dees, 5 Cir. 1972, 464 F.2d 1297.